Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed. The following is the examiner’s statement for allowance. The prior art does not disclose or suggest the following: 
As per claim 1, the prior art does not disclose “…the at least one transmitting antenna comprising a transmitting coil, wherein the transmitting coil is configured to resonate at a transmitting antenna resonant frequency or a transmitting antenna resonant frequency band, and wherein a magnetic field shielding material is positioned between the transmitting coil and a conductive material that is electrically connected to the transmitting coil via a flexible wire; at least one repeater positioned within the housing and spaced from the at least one transmitting antenna, wherein the at least one repeater comprises a repeater antenna coil configured to resonate at a repeater resonant frequency or a repeater resonant frequency band, and wherein the at least one repeater coil is positioned adjacent to the interior sidewall surface of the second sidewall…“ in combination with the remaining limitations of independent claim 1. Dependent claims 2-20 are also allowed.
The examiner found LEE et al. (US 2014/0292100 A1, hereinafter LEE) and FUKUSHI et al. (US 2012/0248889 A1, hereinafter FUKUSHI) to be the closest prior art of record.
LEE discloses a wireless power repeater. The wireless power repeater repeats power between a wireless power transmitter and an electronic device. The wireless power repeater 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.









/AHMED H OMAR/            Examiner, Art Unit 2859

/EDWARD TSO/            Primary Examiner, Art Unit 2859